Appeal by the defendant from a judgment of the County Court, Suffolk County (Gazzillo, J.), rendered November 29, 2006, convicting him of rape in the second degree (three counts) and endangering the welfare of a child, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court providently exercised its discretion in denying, without a hearing, the defendant’s pro se motion to *839withdraw his plea of guilty. A motion to withdraw a plea of guilty rests within the sound discretion of the court, whose determination generally will not be disturbed absent an improvident exercise of discretion (see CPL 220.60 [3]; People v Seeber, 4 NY3d 780 [2005]; People v Villalobos, 71 AD3d 924 [2010]; People v Hines, 70 AD3d 969 [2010]; People v Massey, 70 AD3d 722 [2010]; People v Torres, 68 AD3d 1142, 1143 [2009]; People v DeLeon, 40 AD3d 1008, 1008-1009 [2007]). The record supports the County Court’s determination that the defendant’s plea was entered knowingly, voluntarily, and intelligently (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Harris, 61 NY2d 9, 17 [1983]). In addition, the defendant entered his negotiated plea of guilty with the assistance of competent counsel, in exchange for a very favorable sentence promise (see People v Hines, 70 AD3d 969 [2010]; People v Montalvo, 63 AD3d 1089, 1090 [2009]). Finally, the defendant’s unsubstantiated claim of dissatisfaction with the representation of his attorney was refuted by his statements during the plea allocution (see People v Massey, 70 AD3d 722 [2010]). Rivera, J.P., Florio, Miller and Austin, JJ., concur.